Citation Nr: 1042641	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  04-19 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an extra-schedular rating for a low back 
disability with associated radiculopathy affecting the lower 
extremities.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from January to 
July 1994.

This appeal to the Board of Veterans' Appeals (Board) is from a 
January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in in San Juan, Puerto Rico.

The Board remanded this case in October 2005 and again in March 
2007 to obtain additional medical records and to have the Veteran 
undergo a VA examination to assess the severity of his 
disability.  

In April 2008, the Board denied the claim for a schedular rating 
higher than 40 percent for the low back disability but granted 
separate 10 percent ratings for the associated lower extremity 
radiculopathy  The Board also remanded the ancillary issue of 
entitlement to a rating higher than 40 percent for this 
disability to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for consideration of whether additional 
compensation was warranted on an extra-schedular basis under the 
provisions of 38 C.F.R. § 3.321(b)(1).

And in a July 2008 decision, on remand, the AMC implemented the 
Board's decision regarding the associated left and right lower 
extremity radiculopathy by assigning separate 10 percent ratings 
for this additional disability retroactively effective from 
September 3, 2003.  So, altogether, the Veteran now has a 
combined 50 percent rating for his low back disability when also 
considering this associated additional radiculopathy affecting 
his lower extremities.  38 C.F.R. § 4.25.  He since has continued 
to appeal, requesting an even higher rating.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the 
highest possible rating, unless he expressly indicates 
otherwise).  



In June 2010, the Director of Compensation and Pension Service 
issued a decision denying this claim on an extra-schedular basis.  
In August 2010, the AMC issued a supplemental statement of the 
case (SSOC) continuing to deny the claim and returned the file to 
the Board for further appellate review.  So this claim is again 
before the Board, but only concerning whether the Veteran meets 
the requirements for this special entitlement.

There are indications in the medical records that the Veteran 
developed depressive symptoms on account of his service-connected 
low back disability, so as to in turn suggest his possible 
entitlement to secondary service connection under 38 C.F.R. 
§ 3.310(a) and (b).  See October 2000 and September 2002 
psychiatric evaluations by Dr. C.L.  Thus, this issue of 
entitlement to service connection for an acquired 
psychiatric disorder, including especially on a secondary 
basis to the service-connected low back disability, has 
been raised by the record, but has not been initially 
adjudicated by the RO as the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over this additional, and it is referred to 
the RO for appropriate development and consideration.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board 
generally does not have jurisdiction over an issue not yet 
adjudicated by the RO).

And as for the claim for a TDIU, the Board is remanding - rather 
than merely referring, this derivative claim to the RO via the 
AMC.  Whereas the Board is going ahead and deciding whether the 
Veteran is entitled to an extra-schedular rating for his low back 
disability and associated lower extremity radiculopathy.  VA's 
Office of General Counsel has indicated that remanding a 
derivative TDIU claim does not preclude the Board from going 
ahead and deciding the claim for a higher rating for the 
disability that formed the basis of the TDIU claim.  See 
VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 
2001).




FINDING OF FACT

The Veteran's low back disability with associated lower extremity 
radiculopathy is not so severe as to render impractical the 
application of the regular rating schedule standards.


CONCLUSION OF LAW

An extra-schedular rating is not warranted for this disability.  
38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.321 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
claim, including the downstream disability rating and effective 
date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  The Supreme Court rejected the notion that all VA 
notice errors are presumptively prejudicial.  

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 
Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.

The Veterans Court further held in Vazquez that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability and the effect that such 
worsening or increase has on the claimant's employment and daily 
life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F. 3d 1270 
(Fed. Cir. 2009) the Federal Circuit vacated and remanded 
important aspects of the lower Veterans Court's holding.  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran specific."  
Similarly, "while a Veteran's 'daily life' evidence might in some 
cases lead to evidence of impairment in earning capacity, the 
statutory scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez requires the VA 
to notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  Vazquez, 2009 
WL 2835434, at 10.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in September 
2003, October 2005, and in October and November 2008.  These 
letters, especially in combination, informed him of the evidence 
required to substantiate his claim and of his and VA's respective 
responsibilities in obtaining this supporting evidence.  Note 
also that the October and November 2008 letters complied with 
Dingess as well by discussing the downstream disability rating 
and effective date elements of the claim.  And of equal or even 
greater significance, after providing that additional Dingess 
notice, the AMC went back and readjudicated his claim in the 
August 2010 SSOC - including considering the additional evidence 
received in response to that additional notice.  See again 
Mayfield IV and Prickett, supra.  So the timing defect in the 
provision of that additional notice, since it did not precede the 
initial adjudication of the claim, nonetheless has been rectified 
("cured").

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO and AMC obtained his VA 
medical treatment records, Social Security Administration (SSA) 
records, and had him undergo VA compensation examinations to 
assess the severity of his disability.  He had these several 
examinations in September 2003, May 2006, April 2007, and most 
recently in September 2009.  See, e.g., Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 
(1995);VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 
Vet. App. 121 (1991); 38 C.F.R. § 3.327(a) (2010).  Consequently, 
another examination to evaluate the severity of his disability is 
not warranted because there is sufficient evidence, already of 
record, to fairly make this determination.  See id.  Therefore, 
the Board finds that VA has complied with the duty-to-assist 
requirements.

Notably, the Board remanded this case in April 2008 so the AMC 
might send the Veteran notice concerning a higher rating for his 
low back disability on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1).  And the AMC sent him this additional notice in 
October and November 2008 letters.  Equally, if not more 
importantly, the Board also requested the AMC to submit this case 
to the Director of Compensation and Pension Service or the Under 
Secretary for Benefits for consideration of an extra-schedular 
rating for the Veteran's service-connected low back disability 
with associated radiculopathy under 38 C.F.R. § 3.321(b)(1).  
After arranging for the September 2009 VA examination to reassess 
the severity of this disability, the AMC proceeded to refer the 
case in June 2010 to the Director of Compensation and Pension 
Service for this special consideration.  However, also in June 
2010, the Director determined an extra-schedular rating was not 
warranted.  The Board is therefore satisfied there was 
substantial compliance with this remand directive.  See Chest v. 
Peake, 283 Fed. App. 814 (Fed. Cir. 2008); Stegall v. West, 11 
Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 
47 (1999).  

II.  Analysis - Whether an Extra-schedular Rating is Warranted

Pursuant to § 3.321(b)(1) (2010), the Under Secretary for 
Benefits or the Director of Compensation and Pension Service is 
authorized to approve an extra-schedular evaluation if the case 
"presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  



The question of an extra-schedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an extra-
schedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extra-schedular evaluation 
when the issue either is raised by the claimant or reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an extra-
schedular rating, the threshold factor for extra-schedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").

Thus, as already explained, since the Board was precluded from 
assigning a rating on an extra-schedular basis in the first 
instance, the Board referred this case (when previously 
remanding) to the Director of the Compensation and Pension 
Service to determine whether a higher rating was warranted on 
this special 
extra-schedular basis.  See Floyd v. Brown, 9 Vet. App. 88, 94-96 
(1996).

And, as also already alluded to, in a June 2010 opinion the 
Director of the Compensation and Pension Service concluded that a 
higher rating on this 
extra-schedular basis was not warranted.  So this issue is again 
before the Board.

In discussing the basis for that referral, the Board relied 
heavily on the possibility that the Veteran's low back disability 
impairs his employability, indeed, more than is accounted for by 
the schedular ratings available to him.  In particular, the prior 
remand noted that, at least up to that point, there were various 
clinical findings of record providing some insight into his 
capacity for gainful employment in relation to his service-
connected disabilities, though without necessarily resolving this 
issue.

Specifically, the evidence in support of the assignment of an 
extra-schedular rating included a July 2003 statement from a 
private physician concluding the Veteran's conditions are 
permanent and totally incapacitating for all types of work.  
In addition, the May 2006 VA examination report noted that he had 
stated that he had been unemployed and disabled since 1994 due to 
his low back condition and due to the side effects of the 
medication with sedation.  As well, the Board cited the report of 
his more recent April 2007 VA examination, which had noted his 
reported history of being unable to work in his prior occupation 
as a heavy machine operator since 1994 because of pain medication 
and psychiatric medication, which interfered with his regular 
duties.  

But the Board's remand also acknowledged several conflicting 
findings of record, tending instead to go against the notion of 
unemployability due to the disability.  This evidence against 
assigning an extra-schedular rating included the same May 2006 VA 
examination report, reflecting the Veteran was generally 
uncooperative during that examination, refusing to attempt range-
of-motion testing because of pain.  In addition, his SSA records 
revealed that he also had several 
non-service-connected disabilities severely impairing his 
employability, so aside from his low back disability and 
associated lower extremity radiculopathy, including tendonitis in 
his shoulders, calcaneal spurs syndrome, and an anxiety disorder 
with depression, complicated by physical limitations and constant 
pain.

In any event, in the June 2010 decision mentioned, the Director 
of Compensation and Pension Service concluded that an extra-
schedular evaluation was unwarranted.  In making this unfavorable 
determination, the Director concluded the Veteran's low back 
disability, in light of the results of the most recent VA 
examination in September 2009, did not show any unusual or 
exceptional disability pattern.  In particular, that examination 
report did not reveal any physician-prescribed periods of bed 
rest, such as of the type contemplated by 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2010), to in turn definitionally constitute 
an incapacitating episode associated with intervertebral disc 
syndrome (IVDS), i.e., disc disease.  The Director noted that 
"[t]he examiner further stated that the Veteran was unable to 
procure and follow any type of employment due solely to his 
service-connected conditions," i.e., his low back disability and 
associated radiculopathies.  But the Director indicated the 
Veteran's nonservice-connected psychiatric disorder significantly 
contributed to his current state of unemployment, based on 
past psychiatric evaluations, such as one in particular by Dr. 
C.L. in October 2000.  

The Board is inclined to agree with the Director's decision.  
Specifically, although the evidence reflects that the Veteran has 
undergone significant physical therapy to treat his low back 
disability, there still is no sufficient finding of 
unemployability due to this disability.  Indeed, the September 
2009 VA examination, which assessed the current severity of this 
disability, was unremarkable regarding this possibility that his 
low back disability and associated radiculopathy cause any 
significant level of impairment of occupational functioning.  
There was no diagnosis of IVDS, let alone confirmation of 
physician-prescribed bed rest as a consequence, despite the 
Veteran's subjective complaints of incapacitating episodes.  
Rather, the examiner diagnosed lumbar strain, spondylosis and 
clinical lumbar radiculopathy at L5-S1 dermatomes.  Physical 
range of motion testing, considering pain on motion, showed 
lumbar spine forward flexion to 30 degrees, backward extension to 
10 degrees, left and right lateral flexion to 10 degrees, 
and left and right lateral rotation to 10 degrees.  According to 
VA standards, normal forward flexion is to 90 degrees, and normal 
backward extension, lateral flexion, and rotation are all to 30 
degrees.  38 C.F.R. § 4.71a, Plate V.  So, in each direction and 
in total, the Veteran had 1/3 normal range of motion.

This level of restriction in motion is obviously quite 
considerable (less than half), but also consider that this level 
of restriction in motion - at least regarding forward flexion, 
is contemplated by a 40 percent rating, the Veteran's 
existing schedular rating, under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5242, of the General Rating Formula for Diseases and 
Injuries of the Spine.  Moreover, to receive a higher 50 percent 
schedular rating, he would have to have unfavorable ankylosis of 
the entire thoracolumbar (thoracic and lumbar) segment of his 
spine.  And to receive an even higher 100 percent schedular 
rating, he would have to have unfavorable ankylosis of his entire 
spine, meaning when also considering the adjacent cervical 
segment.  He clearly does not have ankylosis, however, for even 
these higher schedular (as opposed to extra-schedular) ratings 
because, although he admittedly has what reasonably may be 
considered severe limitation of motion, he retains some 
quantifiable measure of range of motion.  So, by definition, 
his low back is not ankylosed.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5242, Note (5), indicating that, for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension....  Ankylosis is the 
complete immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  This clearly 
is not the situation here, however.

Overall, that VA examiner indicated the Veteran has "severe 
intensity of symptoms, limited range of motion and severe 
spasm."  But importantly, that examiner did not give any 
indication that the low back disability and associated lower 
extremity radiculopathy precluded or substantially impaired 
gainful employment.  

Moreover, a review of other records obtained from the local VA 
Medical Center (VAMC) in San Juan from during the appeal period 
fails to show the disability has required frequent periods of 
hospitalization.  Instead, the Veteran primarily have been 
evaluated and treated on an outpatient (not inpatient) basis.

It is undisputed the Veteran is limited/impaired as a result of 
his low back disability, especially since he has one of the 
highest schedular ratings available.  But his schedular 40 
percent rating, and the separate and additional 10 percent 
ratings he has for the associated lower extremity radiculopathy, 
take this into account.  See 38 C.F.R. § 4.1, indicating that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (reiterating that the disability rating, itself, is 
recognition that industrial capabilities are impaired).

Indeed, when taken altogether, his low back schedular disability 
ratings, including the separate ratings for the radiculopathy, 
produce a combined rating of 50 percent.  38 C.F.R. § 4.24 
(combined ratings table).  However, the medical evidence fails to 
show anything so unique or unusual about this disability that 
would render the schedular criteria inadequate.  The Veteran's 
main back symptoms include pain, fatigue, weakness and limitation 
of motion, which are specifically accounted for in the schedular 
rating criteria.  He is currently assigned a 40 percent schedular 
rating under DC 5243, to compensate for his service-connected 
disability of L5-S1 bulging disc with desiccated disc and L1, L3 
hemangiomas by MRI, and lumbar paravertebral myositis.  And of 
course, he also receives separate ratings for radiculopathy, 
under DCs 8520, which in turn compensate him additionally for the 
associated radiating pain or numbness from his low back 
disability into his lower extremities.  Since the lumbar spine 
and lower extremity rating criteria reasonably describe his 
disability level and symptomatology, such that his disability 
picture is adequately contemplated by the rating schedule, an 
extra-schedular rating is unwarranted.  Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).



Finally, although the Veteran has been unemployed for more than 
ten years, this appears to be from a combination of factors 
including his nonservice-connected acquired psychiatric disorder.  
Although there are suggestions in the record that at least his 
depression may be due to his low back disability, so secondary to 
it, it is only in this decision that the Board is referring this 
additional claim for appropriate development and consideration.  
So secondary service connection for the depression has not yet 
been established, though it may be at some undetermined point in 
the future.

In the meantime, however, for these reasons and bases, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to an increased rating for his low 
back disability with associated radiculopathy of the lower 
extremities on an extra-schedular basis.  And as the 
preponderance of the evidence is against this claim, the doctrine 
of reasonable doubt is not for application, and this claim 
consequently must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

The claim for an extra-schedular rating for the low back 
disability and associated lower extremity radiculopathy is 
denied.


REMAND

As conceded, there have been several medical findings indicating 
the Veteran may be unemployable due to his service-connected low 
back disability and/or his non-service-connected acquired 
psychiatric disorder.  The record therefore has raised the 
additional issue of whether he is entitled to a TDIU.  
See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); 
Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

But the RO has not considered this additional derivative claim, 
much less denied it, thereby giving the Veteran a chance to 
respond by appealing to the Board.  So it would be potentially 
prejudicial for the Board to consider this TDIU claim in the 
first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this derivative claim is REMANDED for the following 
development and consideration:

1.  Send the Veteran a VCAA letter 
apprising him of the type of evidence and 
information needed to substantiate his 
claim of entitlement to a TDIU, including 
apprising him of his and VA's respective 
responsibilities in obtaining this 
supporting evidence.

2.  Have the Veteran examined to determine 
the effects of his service-connected 
disabilities, which presently are his low 
back disability and associated 
radiculopathy of the lower extremities, on 
his ability to obtain and maintain 
substantially gainful employment 
consistent with his prior work experience, 
level of education and training.  

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the pertinent 
medical and other history.  The Veteran is 
hereby advised that failure to report for 
this scheduled examination, without good 
cause, will have adverse consequences on 
this pending claim.  38 C.F.R. § 
3.655 (2010).

3.  Adjudicate this derivative TDIU claim 
in light of this additional evidence.  If 
it is not granted, send the Veteran a SSOC 
before returning this derivative claim to 
the Board for further appellate 
consideration.


The Veteran has the right to submit additional evidence and 
argument concerning this claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


